Citation Nr: 0824095	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  99-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied an increased rating for the 
veteran's service-connected low back disability, then rated 
as 10 percent disabling.  The veteran perfected a timely 
appeal of this determination to the Board.

In September 2000, the Board remanded this matter for further 
development and adjudication.  

In September 2003, the RO increased the rating for the 
veteran's low back disability to 40 percent disabling, 
effective November 4, 2000.  That same month, the veteran 
requested that the 40 percent rating for his low back 
disability be moved back to June 1998, the date of his claim 
for an increased rating.  In March 2004, the RO continued the 
40 percent evaluation for the low back condition and denied 
the veteran's request for a 40 percent rating for his low 
back prior to November 4, 2000.

In February 2005, the Board increased the evaluation of the 
veteran's low back disability to 20 percent disabling, from 
June 6, 1998 to November 3, 2000, and remanded the issue of 
an evaluation in excess of 40 percent from November 4, 2000 
for further development.  

Here, the Board notes that in a June 2005 rating decision, 
the RO implemented the Board's February 2005 decision.  In 
doing so, the RO stated in the introduction to its June 2005 
action that a "40 percent evaluation remains in effect from 
November 4, 2000 and a 50 percent evaluation remains 
effective from August 25, 2004."  The rating sheet attached 
to the decision also notes an increase to 50 percent 
disabling effective August 25, 2004.  The Board notes, 
however, that there has been no rating decision by the RO, or 
decision by the Board, increasing the evaluation of the 
veteran's low back disability to 50 percent disabling.  There 
is an August 26, 2004 rating action by the RO, which concerns 
other issues, that indicates that the veteran's combined 
evaluation for compensation, which includes the veteran's 
service-connected tinnitus (10%) and low back disability 
(40%), is 50 percent disabling effective April 8, 2004.  But 
there is no separate decision contained in the veteran's 
claims file that has increased the veteran's low back 
disability to 50 percent disabling.  Therefore, the Board has 
stated the issue as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board 
reluctantly concludes that the veteran's claim must again be 
remanded for further action.

In this case, the Board observes that following the RO's 
issuance of the October 2007 Statement of the Case, 
additional evidence directly pertinent to the veteran's claim 
was associated with the veteran's claims file.  No 
Supplemental Statement of the Case appears to have been 
issued since that time and a waiver of RO consideration did 
not accompany this evidence.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37.  

In addition, the Board notes that, for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with his claim for 
increase rating.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (ii) notice of the 
requirements for a higher evaluation 
under the Diagnostic Codes, both prior 
and current, that pertain to the 
veteran's low back disability, (iii) 
notice that an increased rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (iv) examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  After completing any necessary 
development indicated by the veteran's 
claims file, the RO should readjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

